Allen, J.
1. The plaintiff contends that, if the defendant, when the note was first shown to him, knew that the indorsement of his name upon it was a forgery, he was bound to inform the plaintiff of this fact, and that his omission to do so amounted of itself to an affirmation of the signature; There was nothing to show that the defendant had received any benefit from the forgery, or that the forger was his agent for any purpose. Under these circumstances, the defendant was not bound, as a matter of legal duty, to repudiate or disclaim at *321once the genuineness of the signature. His failure to do so was evidence in the nature of an admission, which might be considered as bearing upon the question whether he assumed the signature as his own; but it was not conclusive. Greenfield Bank v. Crafts, 2 Allen, 269, 273. Harrod v. McDaniels, 126 Mass. 413. Nor was the defendant’s statement that “ the note will be paid ” conclusive evidence of a ratification of the signature. It was consistent with the idea that the defendant was surprised at finding his name upon the note, and left the bank saying as little as possible, but meaning only to give the impression that he thought the note would be taken up by some one other than himself. Indeed, his words and manner would seem to have left this impression upon Mr. Jaquith himself. It was competent for the court to find, as it did, upon the evidence, that it was not satisfied that the defendant made the remark with the intent to give the plaintiff's officers to understand that the signature was his, and genuine, or with intent to induce the bank to assume that his statement was an admission of the genuineness of the signature; and this finding negatives ratification. Creamer v. Perry, 17 Pick. 332. Wellington v. Jackson, 121 Mass. 157. Greenfield Bank v. Crafts, 4 Allen, 447, 455. Smith v. Tramel, 68 Iowa, 488.
2. It was also competent for the court to find, as it did, upon the evidence, that it was not satisfied that the defendant made the remark above mentioned with intent to mislead the plaintiff, or that the plaintiff relied and acted upon his statement as an admission of the genuineness of his signature. According to the rule of law as established in this Commonwealth, this negatives an estoppel. Lincoln v. Gay, 164 Mass. 537. Stiff v. Ashton, 155 Mass. 130. Fall River National Bank v. Buffinton, 97 Mass. 498.

Exceptions overruled.